Citation Nr: 0407769	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  03-15 706	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for ulcerative colitis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran served on active duty from June to December 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied service connection for 
ulcerative colitis.

As discussed below, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notification if further action is required on the 
part of the appellant.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).

Consistent with the new duty-to-assist regulations, after 
reviewing the veteran's case, the Board believes that the 
additional evidentiary development is needed prior to final 
appellate consideration of his claim.

Under applicable law, service connection may be granted for 
disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for a disability which is 
proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

A pre-existing injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  See 38 C.F.R. § 
3.306(a) (2003).

The veteran is seeking service connection for ulcerative 
colitis.  Essentially, he contends that the disorder began 
during service.  The record indicates that when he was 
examined for entry into service in September 1999, a 
gastrointestinal disorder was not reported, and the veteran 
was found qualified for active service.  July and August 2000 
clinical entries in the veteran's service medical records 
show he complained of and was treated for blood in his stool.  
He was diagnosed with ulcerative colitis and recommended for 
entry level medical separation in November 2000.

The veteran filed his claim for service connection for 
ulcerative colitis in March 2001, three months after 
separation from service.  In correspondence dated September 
2001, the RO notified the veteran of the evidence needed to 
substantiate his claim.  The RO denied his claim in January 
2002 because the November 2000 recommendation for entry level 
medical separation indicated that the veteran's ulcerative 
colitis existed prior to service and there was no evidence 
that service permanently aggravated the condition.  The Board 
notes that, while the veteran never submitted or identified 
any medical evidence of treatment since service, he filed his 
claim within months of separation, and likely relied upon his 
service medical records to substantiate his claim.  Since the 
veteran's service ended more than three years ago, the Board 
requires competent medical evidence of a current disability 
and its relation to service, if any, to properly adjudicate 
the veteran's appeal.  Therefore, a remand is necessary to 
afford the veteran a VA examination to diagnose any current 
disability and determine its relation to service.

Thus, due process requires that this case be REMANDED to the 
RO for the following action: 

1.  The RO should review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), and any 
other applicable legal precedent.

2.  In addition, the RO should contact the 
veteran and obtain the names and addresses of 
all medical care providers who have treated 
the veteran for ulcerative colitis since his 
separation from service in December 2000.  
After securing the necessary release forms, 
the RO should obtain any such pertinent 
records and associate them with the claims 
folder.  The RO should notify the veteran if 
identified records are unavailable.

3.  The veteran should be scheduled for an 
appropriate VA examination (e.g., 
gastrointestinal) to determine the current 
diagnosis and the etiology of any ulcerative 
colitis (or other gastrointestinal disorder) 
found to be present.  All indicated tests and 
studies should be performed and all clinical 
findings reported in detail.  The examiner 
should be requested to provide an opinion 
concerning the etiology of any ulcerative 
colitis (or other gastrointestinal disorder) 
found to be present, to include whether it is 
at least as likely as not (i.e., to at least a 
50-50 degree of probability) that any such 
currently diagnosed disorder was caused by or 
incurred in military service, including 
reference to findings noted in the veteran's 
service medical records, or whether such an 
etiology or relationship is unlikely (i.e., 
less than a 50-50 probability).  If ulcerative 
colitis (or other gastrointestinal disorder) 
is diagnosed, the examiner should be requested 
to answer the following questions:
(a) Does such disability represent a disease 
process, or the residuals of an injury?  (b) 
Taking into consideration the evidence 
incorporated in the September 1999 to November 
2000 service medical records, when was the 
disability incurred?
(c) If any such disability was incurred before 
September 1999, was there a permanent increase 
in disability (i.e., not merely temporary 
flare-ups), beyond the natural progress of the 
disorder, during the veteran's period of 
military duty?  A rationale should be provided 
for all opinions offered.  The veteran's 
claims file must be made available to the 
examiner prior to examination, and the 
examination report should indicate whether the 
veteran's medical records were reviewed.

4.  Thereafter, the RO should readjudicate the 
veteran's claim for service connection for 
ulcerative colitis.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issues 
currently on appeal since the March 2003 
statement of the case.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


